Citation Nr: 0511107	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to TDIU.

In July 2003, the veteran submitted a timely notice of 
disagreement to the issue of service connection for post-
traumatic stress disorder (PTSD).  A Statement of the Case 
addressing this issue is not of record.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2003, the veteran filed what the Board construes as a 
valid notice of disagreement with the May 2003 grant of 
service connection for PTSD with a 50 percent evaluation.  
The RO has not provided the veteran a Statement of the Case 
on this issue.  When a notice of disagreement is timely 
filed, the RO must reexamine the claim and determine if 
additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a statement of the case pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the veteran or his representative.  38 C.F.R. 
§ 19.26 (2004) (emphasis added).  Since a notice of 
disagreement has been submitted with respect to this issue, a 
Statement of the Case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

In light of the development required for the PTSD claim, the 
Board will defer making a decision regarding TDIU.  The Board 
finds that these claims are inextricably intertwined, as 
resolution of an initial rating higher than 50 percent for 
PTSD could very well impact a decision involving TDIU.  The 
Court has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Thus, the case is REMANDED to the AMC for the following 
development:

1.  The AMC must issue the veteran a 
Statement of the Case (SOC) on the issue 
of entitlement to an initial rating 
higher than 50 percent for service-
connected PTSD.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal. 38 C.F.R. § 
20.302(b) (2004).

2.  Should the veteran file a timely 
substantive appeal the AMC should 
readjudicate the PTSD issue based on the 
evidence already of record and any other 
development that is deemed appropriate 
in accordance with the duty to assist 
under the provisions of the VCAA.  If 
any claimed benefit be denied, the AMC 
should issue a Supplemental Statement of 
the Case (SSOC) and provide the veteran 
a reasonable opportunity to respond.

3.  After undertaking any necessary 
development, in addition to that 
specified above, the AMC should 
readjudicate the issue of entitlement to 
TDIU.  If the benefit requested is not 
granted to the veteran's satisfaction, 
the AMC should issue a SSOC.  The SSOC 
must contain notice of all applicable 
criteria pertinent to the veteran's 
claim.  A reasonable period of time for 
a response should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


